
	

115 S1100 IS: Small Shipyards and Maritime Communities Act
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2017
			Ms. Baldwin (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 46, United States Code, to authorize appropriations for the program to provide
			 assistance for small shipyards and maritime communities through fiscal
			 year 2020, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Small Shipyards and Maritime Communities Act.
 2.Authorization of appropriationsSubsection (i) of section 54101 of title 46, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking 2017 and inserting 2020;
 (2)in paragraph (1), by striking $5,000,000 and inserting $7,500,00; and (3)in paragraph (2), by striking $25,000,000 and inserting $27,500,000.
 3.Award of grantsSubsection (b) of section 54101 of title 46, United States Code, is amended to read as follows:  (b)Awards (1)In generalIn providing assistance under the program, the Administrator shall take into account—
 (A)the economic circumstances and conditions of maritime communities; (B)projects that would be effective in fostering efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and
 (C)projects that would be effective in fostering employee skills and enhancing productivity. (2)Timing of award (A)In generalExcept as provided in subparagraph (B), the Administrator shall make grants under this section within 120 days after the date of enactment of the appropriations Act for the fiscal year concerned.
 (B)Reallocation of unused fundsIf a grant is awarded under this section and, for any reason, the grant funds are not used by the grantee, the Administrator may use such unused funds to make another grant under this section..
 4.Buy AmericaSubsection (c) of section 54101 of title 46, United States Code, is amended by adding at the end the following:
			
				(3)Buy America
 (A)RequirementA grant provided under this section may be used for a project only if the steel, iron, and manufactured goods used in the project are produced in the United States.
 (B)WaiverThe Administrator may waive subparagraph (A) if the Administrator finds that the waiver would be permitted under paragraph (2) of section 5323(j) of title 49, United States Code..
		
